DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to amendment filed on 06/15/2021.

Response to Amendment
The Examiner has acknowledged the amended claims 1 – 2, 4, 7 – 15, and 18 – 20.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 5, 10, 13 – 16, and 19 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al (US 2015/0094093; hereinafter Pierce) in view of Roy et al (US 10,776,412; hereinafter Roy).
Regarding claim 1, Pierce discloses a server (106, fig. 1; paragraph [0022]), comprising:
memory (paragraphs [0048], [0080]) configured to store a neural network model (paragraph [0152]; Pierce discloses that the context-determination module 512 can determine the contextual information 203, the future context 204, or a combination thereof using a machine-learning mechanism, a pattern analysis mechanism, or a combination thereof.); and
circuitry configured to train the neural network model based on first device-usage information of at least one first electronic device and a first set of configuration values for a first plurality of settings Pierce discloses that the second device 106 can determine the various settings stored or implemented in the first device 102 or the various setting values corresponding to the first device 102 and stored in the second device 106),
wherein the at least one first electronic device (102) includes first capability information corresponding to the first plurality of settings (paragraphs [0048 - 0049]); and circuitry configured to:
receive, from a second electronic device (106), second capability information of the second electronic device (paragraphs [0052 - 0053]; Pierce discloses that the first device 102 having the downloading-device profile 224 can receive the transferable configuration setting 220 from the second device 106 or the neighboring device 108 having the uploading-device profile 222), wherein the at least one first electronic device and the second electronic device are associated with a user (paragraphs [0049], [0053]);
compare the second capability information of the second electronic device with the first capability information of the at least one first electronic device (paragraphs [0046], [0097], [0184]);
determine a second set of configuration values for a second plurality of settings of the first plurality of settings based on the machine-learning mechanism and the comparison of the second capability information with the first capability information (paragraphs [0196 – 0197]); and
transmit the determined second set of configuration values for the second plurality of settings and the first device-usage information to the second electronic device for configuration of the second electronic device (paragraphs [0227], [0230], [0233]; Pierce discloses that it has been discovered that the priority condition 528 based on the future context 204 provides efficiency for the computing system 100 in transferring the device configuration 207).
Pierce discloses all the limitations, but fails to specifically disclose that the circuitry is configured to train the neural network model based on first device-usage information of at least one first electronic 
Roy, in an analogous art, discloses that the circuitry is configured to train the neural network model based on first device-usage information of at least one first electronic device (abstract; col. 7, line 65 through col. 8, line 10; Roy discloses to train a machine learning model based on the identified patterns by applying one or more machine learning algorithms to data from the plurality of interactions. The machine learning model corresponds to a plurality layouts for the content based on a plurality of target user types); wherein the first device-usage information comprises information related to a plurality of user profiles associated with the at least one first electronic device (col. 4, lines 19 – 47, col. 8, line 54 through col. 9, line 3; Roy discloses that the learning and adaptation platform 105, on behalf of respective infrastructure tenants each corresponding to one or more users associated with respective ones of the user devices 102, implements a dynamic information understanding system (IUS), which can use one or more machine learning models to understand different user behavioral patterns and convert the understanding into one or more training mod)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of Pierce by that the circuitry is configured to train the neural network model based on first device-usage information of at least one first electronic device; and wherein the first device-usage information comprises information related to a plurality of user profiles associated with the at least one first electronic device as evidenced by Roy for the purpose of providing accurate information flow based on user profiles, and ensure better user (e.g. customer or organizational user) engagement and experience when using online tools.
Regarding claim 2, Pierce discloses the server according to claim 1, wherein the first device-usage information further comprises information related to at least one of a time of usage, a location of usage (paragraph [0023]),  a network connection status, identification information of a connected 
Regarding claim 3, Pierce discloses the server according to claim 1, wherein the first capability information comprises at least one of hardware capability information or software capability information, associated with the at least one first electronic device (paragraphs [0035], [0048]; Pierce discloses that the device configuration 207 can be implemented for hardware or software).
Regarding claim 4, Pierce discloses the server according to claim 1, wherein the first plurality of settings comprise at least one of a display setting, a font setting, a color setting, a power setting, an audio setting, a network setting, a user-interface setting, a closed caption setting, an application setting, an accessibility setting, a diagnostic setting, or a security setting, associated with the at least one first electronic device (paragraphs [0095], [0191]; Pierce discloses that the proximate-device module 520 can determine the setting-change flag 232 to reflect that a mode or a status, such as "silent mode" or connection to a network, of the neighboring device 108 has changed, indicate the new mode or status).
	Regarding claim 5, Pierce discloses the server according to claim 1, wherein the circuitry is further configured to:
receive, from the second electronic device, a user-input associated with a setting of the second plurality of settings configured on the second electronic device (paragraphs [0096], [0153]; Pierce discloses that the second user interface 338 allows a user (not shown) to interface and interact with the second device 106); and
transmit, to the second electronic device, a user-interface (Ul) element to configure the setting based on the user-input (paragraphs [0161], [0228]; Pierce discloses that the context-determination module 512 can generate the transfer trigger 208 based on a user input or a user selection for changing a configuration value for the setting).

receive, from the second electronic device, information of a user profile of the plurality of user profiles (paragraphs [0051 – 0053]); and
transmit, to the second electronic device, a fourth set of configuration values for a fourth plurality of settings of the first plurality of settings and the corresponding first device-usage information based on application of the neural network model on the received information of the user profile (paragraphs [0042]. [0047], [0149]; Pierce discloses that the computing system 100 can transfer the device configuration 207 between various devices based on the contextual time-mark 210 and the transfer offset 212).

Claims 6 – 7 and 17 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al (US 2015/0094093; hereinafter Pierce) in view of Roy et al (US 10,776,412; hereinafter Roy), and further in view of Eric Sites (US 2019/0171934; hereinafter Sites).
Regarding claim 6, Pierce discloses all the limitations in claim 5, but fails to specifically disclose that the circuitry is further configured to retrain the neural network model based on the received user-input associated with the setting of the second electronic device.
Sites, in an analogous art, discloses the idea of re-training the neural network model based on the received user-input (paragraphs [0012], [0220]; Sites discloses that the model trainer may use the one or more files to re-train the neural network of an existing model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Pierce by re-training the neural network model based on the 
Regarding claim 7, Pierce and Sites disclose the server according to claim 1, wherein the circuitry is further configured to:
receive, from the second electronic device, second device-usage information of the second electronic device based on the configuration of the second electronic device by the second plurality of settings (Pierce: paragraphs [0096], [0153]); and
re-train the neural network model based on the received second device-usage information of the second electronic device (Sites: paragraphs [0012], [0220]). Same motivation as in claim 6.
	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al (US 2015/0094093; hereinafter Pierce) in view of Roy et al (US 10,776,412; hereinafter Roy).
	Regarding claim 8, Pierce and Roy disclose all the limitations in claim 1, except for using a third electronic device with the second electronic device. One skilled in the art recognizes that using a communication between a second electronic communication and a third electronic device as opposed to a communication between a first and a second electronic communication as recited in claim 1 are repeated limitations to perform the same process.  Such added limitations solved any stated problem or are for any particular purpose and it appears that the invention would be executed equally well with the first and the second electronic device for achieving the same end results.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al (US 2015/0094093; hereinafter Pierce) in view of Roy et al (US 10,776,412; hereinafter Roy), and further in view of Eric Sites (US 2019/0171934; hereinafter Sites).
	Regarding claim 9, Pierce, Roy, and Sites disclose all the limitations in claim 8 and as disclosed above in claim 7, except for using a third electronic device with the second electronic device. One skilled in the art recognizes that using a communication between a second electronic communication and a .
	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al (US 2015/0094093; hereinafter Pierce) in view of Roy et al (US 10,776,412; hereinafter Roy), and further in view of CHRISIKOS et al (US 2016/0360559; hereinafter CHRISIKOS).
Regarding claim 11, Pierce and Roy disclose all the limitations in claim 1, but fails to specifically disclose that the circuitry is further configured to:
determine at least one service supported by the second electronic device, wherein the at least one service is determined based on the received second capability information of the second electronic device; and
transmit, to the second electronic device, notification information associated with at least one application based on the determined at least one service.
CHRISIKOS, in an analogous, discloses that the circuitry is further configured to:
determine at least one service supported by the second electronic device, wherein the at least one service is determined based on the received second capability information of the second electronic device (paragraphs [0012 - 0014], [0097]; CHRISIKOS discloses the proximate wireless device 702 may determine whether to grant or deny service authorization on the basis of information retrieved and/or generated locally by the proximate wireless device 702 ); and
transmit, to the second electronic device, notification information associated with at least one application based on the determined at least one service (paragraphs [0095], [0097 - 0098], [0119]; CHRISIKOS discloses that the coexistence management service authorization response is further configured to notify the victim device 701 as to whether the proximate wireless device 702 is willing to participate and/or capable of participating in further coexistence management operations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Pierce and Roy by having the circuit configured to determine at least one service supported by the second electronic device, wherein the at least one service is determined based on the received second capability information of the second electronic device; and transmit, to the second electronic device, notification information associated with at least one application based on the determined at least one service as evidenced by Sites for the purpose of improving coexistence among wireless devices.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al (US 2015/0094093; hereinafter Pierce) in view of Roy et al (US 10,776,412; hereinafter Roy).
Regarding claim 12, Pierce and Roy disclose the server according to claim 1, wherein the circuitry is further configured to:
receive, from the second electronic device, updated second capability information associated with a software upgrade on the second electronic device (paragraphs [0008], [0016], Pierce discloses that update the downloading-device profile according to the transferable configuration setting);
compare the updated second capability information of the second electronic device with the first capability information of the at least one first electronic device (paragraph [0247]; Pierce discloses that setting values above a similarity threshold as compared to the downloading device to generate or adjust the value for the transferable configuration setting 220); but fails to specifically disclose to 
determine a fifth set of configuration values for a fifth plurality of settings of the first plurality of settings based on the comparison of the updated second capability information with the first capability information; and

However, Pierce and Roy do disclose that the configuration generator module 532 can use the setting values from the uploading device having the highest similarity level or setting values above a similarity threshold as compared to the downloading device to generate or adjust the value for the transferable configuration setting 220. The configuration generator module 532 can include the similarity threshold, a method or a process for determining the similarity level, the list of features corresponding to devices and associated similarities there-between, or a combination thereof for generating or adjusting the value for the transferable configuration setting 220 based on similarity between devices (see paragraph [0247]). Pierce further discloses that the configuration generator module 532 can further generate the transferable configuration setting 220 to include a sequential information set (paragraph [0049]).
One skilled in the art recognizes that the applied reference is at least functionally equivalent to the claimed invention for the purpose of achieving the same end result because the reference discloses that the transferable configuration setting 220 provides contextually relevant configurations with minimal burden on the user. The transferable configuration setting 220 can provide contextual relevance based on determining the future context 204, the settings for nearby devices, or a combination thereof (paragraph [0250]).
Claims 13 – 20 incorporate substantively all the limitations of claims 1 – 12 in method and computer product form.  The reasons for rejecting claims 1 – 12 apply in claims 13 – 20. Therefore, claims 13 – 20 are rejected for the same reasons.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/YVES DALENCOURT/              Primary Examiner, Art Unit 2457